Title: [March 1787]
From: Adams, John Quincy
To: 



      Thursday March 1st. 1787.
      
      
       Charles went to Boston this morning: in the afternoon, I was at Foster’s chamber; he introduced me to his father and to Mr. Bissi, a young french gentleman, who lives with the french Consul. He had been three years at a school at Passi, which I left in 1780, so that we had a fund of conversation, ready to our hands. We accompanied the gentlemen, into the library, the museum, and the philosophy chamber. Mr. Bissi, was most entertained with the elegant paintings of Mr. Copley, with which the philosophy chamber is adorn’d: and for a cursory view, more entertainment may be derived from one good portrait, than from an hundred thousand volumes, however elegantly bound, if the outsides only can be seen. I was up very late this evening reading Gibbon.
      
      

      2d.
      
      
       Mr. Andrews was at my chamber in the forenoon. I went with him, and Cranch and my class mate Harris, to take tea, at Mr. Pearson’s. Miss Ellery, Miss Hastings, two Miss Mason’s and Miss Foster were there. I got seated between Miss Ellery and Miss Hastings, but could not perfectly enjoy the pleasures of conversation, because, the music, was introduced. Music is a great enemy to sociability, and however agreeable it may be sometimes, there are occasions, when, I should wish it might be dispensed with.
       James Bridge, of Pownalborough in the Province of Maine, was 21 the 23d. of last September. As a scholar and as a gentleman, he is inferior to no one in the Class, and with no one, have I contracted since I entered the university, so great a degree of intimacy. His natural abilities are very good, and they have been greatly improved by Study. His passions are strong, but in general he keeps them well under command. His genius is metaphysical, rather than rhetorical; in reasoning with him we are rather convinced by the force of his argument, than seduced by the brilliancy of his imagination. He is possessed of much benev­olence, and ambition occupies a large share of his mind; he does not endeavour to conceal this, but freely owns his expectations; which are so sangwine, that I somewhat fear, he will not entirely realize them all. His advantages however will be peculiar, and it is I think very probable that he will one day be eminent in the political Line. Law will be his Study; and I have long hoped that we should be together in one office, but many difficulties attend the scheme, and I fear much that it will not take place. My friendship for this gentleman, and three or four more of my classmates, saddens very much the anticipation of commencement, when we must part, perhaps forever.
      
      
       
        
   
   After a year of virtual self-study, Bridge entered Theophilus Parsons’ law office in Newburyport, and he became JQA’s roommate. He practiced law in Augusta, Maine, made a fortune as agent and attorney for the proprietors of the Kennebec purchase, then gradually retired from the profession and became president of a bank in Augusta in 1814. Although JQA thought him “form’d for a political Life” and believed he would “probably show to advantage in that Line,” Bridge never so distinguished himself, serving only a single term in the legislature and the governor’s council and as a member of the Maine constitutional convention of 1819 (Bridge to JQA, 28 Sept., Adams Papers; entry for 23 Sept. 1786, above; Willis, Hist. of the Law, Courts, and Lawyers of Maine,William Willis, A History of the Law, the Courts, and the Lawyers of Maine, from Its First Colonization to the Early Part of the Present Century, Portland, 1863. p. 154–159; James W. North, History of Augusta, From the Earliest Settlement to the Present Time..., Augusta, Maine, 1870, p. 507–509).


       
      
      

      3d.
      
      
       Dined with, Bridge, Cranch, Freeman, Little and White, at our classmate Foster’s in Boston. Just before dinner I went with Mr. Foster, and paid a visit to the french Consul. The family, at Mr. Foster’s are all very agreeable; Miss Foster amused us, with a few tunes upon the harpsichord. It began to snow early in the afternoon, so that we were obliged to return sooner than we had intended. We were not half an hour coming from Boston, and got here just before prayers. Pass’d the evening at Lovell’s chamber. The storm was violent till midnight, after which it abated. Charles came back from a little tour to Lincoln.
      
      

      4th.
      
      
       Was absent from meeting all day. Read a Sermon, from Blair, in the forenoon, upon the duties of the young. Dined with White, Foster and Lovell, at my chamber. Weather cleared up in the afternoon.
       Josiah Burge, of Hollis, in New Hampshire, County of Hills­borough, was 20 the 19th. of last April; he is possessed of one of those calm, easy minds, which enjoy happiness, under almost all circumstances. His serenity is seldom ruffled by passion, or oppressed by melancholy. His circumstances are not fortunate, and he is obliged to be absent frequently from college. Careless of futurity, he views all objects in a fair light, and always hopes for the best. It were natural to suppose, a character of this cast, would be indolent in study; yet he is acknowledged to be a very good scholar, and his mental capacity, is far from deficient. With such a disposition, he cannot be disliked, and accordingly he is much esteemed. He intends to preach, and should he be settled among men, of liberal sentiments, I have no doubt, but he will be successful. Died. 1790.
      
      
       
        
   
   Hugh Blair, Sermons, 2 vols. [1:13th edn., 10th edn.], London, 1785, 1:306–340 (Harvard, Catalogus Bibliothecae, 1790[Isaac Smith, comp.], Catalogus Bibliothecae Harvardianae Cantabrigiae Nov- Anglorum, Boston, 1790., p. 156).


       
       
        
   
   Burge had been prepared for Harvard at Philips Academy by Eliphalet Pearson, who was preceptor there until 1786. Burge was one of a handful of students unable to pay his bills and thus ineligible to graduate in July. When Pearson found out about it only days before graduation, he offered to advance the money and sought out a group of seniors, including JQA, to help locate their classmate and bring him back for commencement. During the remainder of his short life, Burge taught school and studied for the ministry. He preached at Rindge, N.H., for about nine months before he died of consumption following an attack of measles (MH-Ar: Quinquennial File; Samuel T. Worcester, History of the Town of Hollis, New Hampshire, From Its First Settlement to the Year 1879..., Boston, 1879, p. 290–291; entry for 16 July, below).


       
       
        
   
   An interlineation written at a later date.


       
      
      

      5th.
      
      
       Snow’d moderately, a large part of the day. We recite to Mr. Burr. Professor Pearson, gave a lecture with which he concluded his observations upon the article. I did not hear many of them.
       At 7 this evening we had a meeting of the ΦBK at Cranch’s chamber. Mr. Ware, was excused from reading a dissertation. I had written with White in opposite composition, and read the following piece.
       
        
         
          Whether Love, or fortune ought to be the chief inducement, to marriage?
          Was I not perswaded of the benevolent candor, and kind indulgence of this audience, I should not venture to express my sentiments upon a subject, which, most men, will affirm, admits not of a question: there are certain prejudices among men, which it is dangerous to oppose: and was I in a Company of Ladies, to avow, the following opinions, they would be universally combated, by the flash of indignation and the sneer of contempt, which too frequently supply the place of argument: but liberality of sentiment, is a chief characteristic of this Society: and if my reasoning is judged erroneous, I shall at least be sure of being forgiven.
          No proposition perhaps, affords a fairer scope for the ridicule of commonplace reasoners, than that which I endeavour to maintain. Was mankind, in that primitive state of innocence, of which, the only traces that remain are to be found in the descriptions of poetry, I confess it would be unnatural and absurd to consider wealth as a requisite, for the union of two persons of different sexes: but in this iron age, when fortune is so important an article, to the happiness of men, it appears not to me repugnant to the principles of reason and virtue.
          It is a very old observation that words have more influence than things in forming the opinions of men: and to this perhaps may be ascribed the universal applause bestow’d on love matches, and the detestation of interested marriages. The word Love, raises very agreeable ideas in the mind, and avarice, has always been branded with infamy. Should we, however investigate the nature of the two passions, the most strenuous advocates for the former would perhaps acknowledge, that the comparison would not be greatly in its favour. That pure, refined, and elevated passion, which we term Love, is an heterogeneous compound of Lust, and Vanity, most frequently attended with Jealousy, a passion formed by the furies for the misery of mankind. It is captious, imprudent, whimsical, and utterly inconsistent with reason. If you think this definition too severe, attend to the words of a celebrated ancient author. 
            
             In AMORE, haec omnia insunt vitia, injuriae
             Suspiciones, inimicitiae, induciae,
             Bellum, pax rursum: incerta haec si tu postules
             Ratione, certa facere, nihilo plus agas
             Quam si des operam, ut cum ratione insanias.
            
            Such is the passion which most men consider, as the indispensable foundation, of an union for life between the sexes. But very soon after marriage, Lust is satiated by enjoyment, and vanity remains the only ingredient, this, instead of being gratified, will be subject to frequent mortifications, because it will not be sup­ported by fortune; discord introduces herself into the family, and the astonished couple, find themselves chain’d to eternal strife.
          Now suppose a man should make wealth the chief, though not the only object in his matrimonial pursuit. The connection may be formed by the mild warmth of mutual esteem, but without one spark of that blazing flame, which is dignified, with the name of Love. The Husband by the acquisition of a fortune, will be put in possession of the conveniences of Life, and out of the reach of want; and his wealth, will give him consideration, and importance. A Sentiment of gratitude will induce him to treat his wife with complaisance and affection; and she in her turn, perceiving him, sensible of the advantages, she had bestowed upon him, from a principle of generosity, would never remind him of her favours. They would have reason to be pleased with themselves, and it would naturally, follow, that they would please each other: no disappointed passion would divide them; no troublesome wants would make them burdens to each other; the sentiments of friendship with which the connection had been formed at first, will be greatly increased; and the happy pair would never have reason to regret the absence of that extravagant passion, which like the Sirens of ancient fable, charms but to destroy. They will labour under no difficulties, with respect to the education of their children; and their hopes for their prosperity will with reason overbalance their fears of misfortune.
          Perhaps I may be charged with delivering the general opinion, with the mere alteration of words; and it may be said that the ideas which I express by the appellation of mutual esteem, are in fact the same, which the rest of the world understand, by Love: but were this the case, love might subsist between Man and man, which is contrary to the received System; I have heard a brother of this Society, whose judgment, was I to name him, would not be called in question, say, in speaking of a certain Lady, that she was too perfect to be the object of Love: the observation was very just; and I dare say many of our brothers now present, have experienced the truth of it. In short, the only difference between mutual esteem and Love is, that the one is founded only upon Reason, to which the other is diametrically opposite.
          Such are the sentiments, which with diffidence, I venture to acknowledge as mine: I am not however obstinately attached to them; and should any arguments be produced sufficient to convince me, that they are erroneous, I shall retract them without hesitation.
         
        
       
       A revision of the Laws was voted; and Freeman and Little were appointed as a committee to make alterations in the ceremony of admission.
      
      
       
        
   
   JQA’s draft, dated 4 March, contains only minor variations (M/JQA/46, Adams Papers, Microfilms, Reel No. 241).


       
       
        
   
   Terence, Eunuchus, Act I, scene i, lines 14–18: “Love has all these Inconveniences in it, Injurys, Jealousys, Resentments, Truces, War, then Peace again: to endeavor to make these Incertaintys certain, by Reason, is just the same as if you should strive to be mad with Reason” (Comoediae Sex, London, Brindley edn., 1744, p. 47; Terence’s Comedies..., transl. T. Cooke, 2d edn., 2 vols., London, 1755, 2:26, 27; both are among JQA’s books at MQA).


       
      
      

      6th.
      
      
       Engaged an horse, to go to Haverhill to-morrow; White went to Boston for the same purpose. Mr. Burr gave out for our next forensic, the following question. “Whether Christianity has been promotive of the temporal interests of mankind.” It is to be read the week before the close of the vacation, and will be the last exercice of this kind, for our Class.
       John Chandler of Petersham, County of Worcester, was 19. the 21st. of last July. Without great genius, or an uncommon share of knowledge, he has sufficient of both to render him, an useful and respectable member of Society. His disposition is very obliging, and with an handsome fortune, he unites, a laudable frugality to a proper spirit of generosity; he proposes following commerce, and as a merchant, will I doubt not, promote his own interest, without injuring any other individual.
      
      
       
        
   
   “Chandler 1st” later became a partner with his brothers in and then headed a mercantile house which traded at Petersham and Coleraine, Mass. (George Chandler, The Chandler Family, The Descendants of William and Annis Chandler, Who Settled in Roxbury, Mass. 1637, Boston, 1872, p. 508, 854–855).


       
      
      

      7th.
      
      
       At about 11, in the morning I set off, with Foster and White, for Haverhill. At half past one, we got to Dick’s tavern in Wilmington; we dined there, at three we started again, and at a quarter after five arrived in Haverhill: we rode in the snow the greater part of the Time. The slaying is very good; but we could not trust to its continuing so, three days at this Season of the year: I stay’d but a few minutes at Mr. White’s and then went up to Mr. Shaw’s. I was extremely fatigued; and retired early to bed.
      
      

      8th.
      
      
       In the forenoon, I went and paid a number of visits, to my old acquaintance in this place; Mr. Thaxter; I pass’d a couple of hours with. Was at Mr. Osgood’s, Mr. Duncan’s, and Mr. Bartlett, who has sacrificed to Hymen, since I saw him last. “Cupid by Hymen was crown’d,” but at 37 it is to be supposed a man of sense, would be able to repel the attacks of the young tyrant, whose empire is generally composed of more youthful subjects. The flame, by which the torch was lighted, was not I imagine very ardent, but it will probably be lasting. It was not like the impetuous, crackling blaze of the faggot, but like the mild, and constant heat of the walnut.
       I finished my visits, at Miss Hazen’s; she has lately been a journey with her brother, to a remote part of the State, and return’d last week. She appears not quite so handsome, as she used to be, fourteen months since; though she is yet too young to begin to fade. We conversed about half an hour, but rather in a distant ceremonious manner.
       Dined at Mr. White’s. At about 4 afternoon, I went with Mr. and Mrs. Bartlett, two Miss Codman’s, Miss Hazen, and her brother, Foster and White, in two double sleighs down upon the river, to Russell’s tavern. Just before we went upon the ice, in going down a steep descent, one sleigh overset, men and women, all pell mell one on the other: no person however was hurt: not two minutes after; one of our horses went through the ice, just off the banks of the river: we thought the sleigh would follow; the ladies screamed, and leapt out; but we soon extricated ourselves from that difficulty likewise: we then cross’d the river, stop’d an hour at the tavern; then rode, up on the river 4 or 5 miles, and return’d just before dark: drank tea, and pass’d part of the evening at Mr. White’s, and at 8, went up the hill.
      
      
       
        
   
   See entry for 10 Sept. 1785, note 2 (above).


       
      
      

      9th.
      
      
       Walk’d about the town, with Mr. Hazen, White and Foster. Went to see Miss Hazen, the Miss McKinstry’s, Mr. Thaxter, and Judge Sargeant, who was very much fatigued by riding from Boston yesterday. He proposes going into Berkshire next week, and is already imagining all the difficulties of travelling that way, with terror. His journey thither will probably be more fatiguing than his jaunt from Boston. We drank tea, with Miss McKinstry, went to Mr. Duncan’s to show Foster the beauty; and spent the evening at Mr. Bartlett’s, in singing, playing cards &c.
       Snow’d and rained the greatest part of the day.
      
      
       
        
   
   Elizabeth Duncan.


       
      
      

      10th.
      
      
       We had not obtained leave to be absent from College, and were therefore obliged to be at meeting, in Cambridge, to-morrow, or to submit to the fine. This morning therefore, between 9 and ten, we left Haverhill, with beautiful weather, but sloppy riding, as a great deal of snow, was melted by the rain last night: we got to the half way tavern by twelve, we stop’d and dined there, after which we again proceeded; and arrived at College while the prayer bell was tolling, just before Sun Set. Foster quitted us in Mystic, and went to Boston. Soon after prayers I heard with equal grief and surprize, that Judge Dana was seized with an apoplectic, and paraletic fit, on thursday in the forenoon: that his life was for sometime despaired of, and that he is still in a very dangerous situation. To me, he has been a second father, and his instructions, though too much neglected at the Time when he gave them, have since been more attended to; and have at least check’d some of my failings, and were calculated to reform them entirely. I have therefore reason to revere him in a peculiar manner: but a man of his Talents and virtues, filling one of the most important offices in the State, is precious to the whole Commonwealth; and should his disease prove fatal, his loss will not be easily repaired.
      
      

      11th.
      
      
       Attended meeting all day. Mr. Hilliard preach’d; but not very much to the purpose: what with the fatigue of my yesterday’s ride, the little sleep I had last night, and some soporific qualities in the discourses which were read, I was much refreshed by a couple of naps which I took; one beforenoon and the other after. In the evening I went down to Judge Dana’s, but did not see him: the president was there: stiff as ever. Mr. Dana, had a second attack last night; but not so violent as the first: they have some hopes, and many fears with respect to his recovery.
      
      

      12th.
      
      
       This morning the parts for the ensuing exhibition were distributed. Foster has the English Oration, Waldo the Latin: Freeman, Little, and Adams, a conference in English, upon the comparative utility of Law, Physic, and Divinity,Eaton and Harris, a forensic dispute, upon the Question, whether the destruction of inferior animals by Man, be agreeable to the Laws of nature. Bridge, Cranch, White and Adams; the mathematical parts. Waldo, who proposes obtaining leave in about a month, to go to Europe, requested to be excused from performing.
       Mr. Pearson gave us a lecture this afternoon, upon the noun: rather abstruse. Judge Dana, had another fit of his disorder. I fear exceedingly, that he will not recover. Drank tea at Williams’s Chamber.
      
      
       
        
   
   The parts were actually assigned as follows: Little on physic, Adams on law, and Freeman on divinity.


       
       
        
   
   Waldo was granted this request, and the part was reassigned to William Amherst Barron (MH-Ar: Corporation Records, 3:280–281).


       
      
      

      13th.
      
      
       Somewhat idle, the greater part of the day: rather dull, and low spirited: the Sophimores this evening got more than half seas over, in Wilson’s chamber, directly under mine, and made, a most outrageous noise till almost 9 o’clock. Weather moderate.
      
      

      14th.
      
      
       Was employ’d almost all day, in thinking upon the subject of my conference; wrote a few Lines, with much difficulty. Did not like the subject. Wished the conference to the devil: the junior Class being displeased with the distribution of parts for exhibition; so far as respected their Class; assembled this evening at Prescott’s chamber, and made a great deal of noise. The Sodality met at my chamber this evening.
       Thomas Chandler of Worcester, was 19 the 11th. of last Jan­uary. His father was formerly one of the most opulent individuals in N. England; but in consequence of his siding with the british, in the late war, a large part of it was confiscated; he had 15 or 16 children, so that Tom has not the prospect of a very great estate. His disposition is good; he is extremely irascible, but 
         
          he carries anger, as the flint bears fire.
         
         A trifle will throw him off his guard, but a moment’s recollection, reforms him. In the space of five minutes I have seen him calm, raging violent and repenting: excepting at such times his temper is easy, and contented: his happiness however proceeds chiefly from want of thought, and reflection: in short, he appears to be influenced so entirely by his Passions, that I should think him rather an instrument of action, than a moral agent.
      
      
       
        
   
   “Chandler 2d,” son of John, was afterward a merchant at Chester, Vt., and Worcester, Mass. (George Chandler, The Chandler Family, Boston, 1872, p. 140, 526–527, 255–259).


       
       
        
   
   O Cassius! you are yoked with a lamb/that carries anger as the flint bears fire (Julius Caesar, Act IV, scene iii, lines 109–110).


       
      
      

      15th.
      
      
       All day, engaged again, in writing my part of the conference; I do not know that I ever found so much difficulty, to write upon any subject: Little, and Freeman, are not much better pleased: in the night however, between 12 and 2 o’clock, I began to have something like a flow of ideas; I wrote more, than I had done, in two whole days. I Dined, with Freeman and Little, Cranch, and Lloyd at Mrs. Forbes’s. Charles brought me a letter this evening from Boston; it was from my Sister, but dated so long agone, as last July.
      
      
       
        
   
   Probably either AA2 to JQA, 22–23 July, or 27 July–22 Aug. 1786 (Adams Papers).


       
      
      

      16th.
      
      
       Attended the library.
       After prayers we had a Class meeting. It seems reports have been spread about, that many of the Class are in reality desirous to have a public Commencement, and were induced merely out of complaisance, to sign the petition, which was presented; as we conceived this might be injurious to our Cause, we voted that an additional petition should be presented to the corporation, in order, to prevent any suspicions of our sincerity. Freeman was chosen to draw it up but declined: I wished not to be alone, and finally, Fiske Little, and Adams, were chosen, to draw up the petition and present it to the Class, for approbation; after which the meeting was dissolved.
       Gardner Leonard Chandler of Worcester was, 18, the 29th. of November. Notwithstanding his youth, his fortune, (which is supposed to be greater than that of any other student in College,) and the unbounded indulgence which his mother has always shown him, he is neither vain, extravagant nor idle; without being considered as in the first rank, either for natural or acquired abilities, he is however respectable for both: his disposition is amiable, and his moral character is without a blemish: he may be a great man; but will certainly be a good one. He intends to follow the profession of the Law.
      
      
       
        
   
   Not found. See note for entry of 4 Dec. 1786 (above).


       
       
        
   
   “Chandler 3d” studied law in the office of Levi Lincoln Sr., of Worcester, but soon abandoned his practice to become a Boston merchant (George Chandler, The Chandler Family, Boston, 1872, p. 259, 263, 530).


       
      
      

      17th.
      
      
       I at length finished my part of the conference, this forenoon, and was employ’d all the afternoon in transcribing it; Although I have not been able, even to please myself; yet I now feel, as if an heavy burden had been taken from my shoulders. I have still however a great deal of business, upon my hands. Late up this evening. The Government met this forenoon to make enquiries concerning the noise at Prescott’s and at Wier’s chamber: Cabot it seems receive’d from them a private admonition; and something further is expected for the others.
       Caleb Child of Brookline was 26 the 13th. of last May; his name, and his years for a student at College, do not by any means agree. He has been absent a great part of the Time since I entered so that I have but very little acquaintance with him. Those who know him, say, that were it not for a considerable degree of envy his disposition would not be bad. As a scholar he is not remarkable; and although he has endeavoured more than once to display his genius by declaiming his own composition, yet the most common opinion is that he has not succeeded. Divinity will be his profession, and he has already acquired a ministerial cant, which is such an essential quality to a preacher.
       
      
      
       
        
   
   After graduation, Child taught school in Boston and preached in Roxbury; he later moved to New York, where he was a preacher, physician, and apothecary in Poughkeepsie and Troy (Alfred B. Page, “Some Graduates of Harvard College,” Dedham Historical Register, 4:48 [Jan.1893]).


       
      
      

      18th.
      
      
       Mr. Hilliard preached for us the whole day: his text in the afternoon was in these words, “righteousness exalteth a nation.” A political Sermon; upon the present situation of affairs; the first Mr. H. has delivered since I became one of his hearers.
       We had this evening a meeting of the A B. for the first time this quarter. We chose officers, to continue, untill our Class shall cease to meet at the Society. A couple of essays were read; and it was voted that, Adams 3d. Barron, Gardner, Grosvenor, and Phillips, of the junior Class, should be admitted: after which the meeting should be adjourned till next Sunday evening, at half after seven.
      
      
       
        
   
   Proverbs 14:34.


       
      
      

      19th.
      
      
       This morning the junior’s Prescott, and Wier, were publicly admonished for having had riotous noises at their chambers, last week. The sentence is considered all over college, as uncommonly severe, and by many as wholly unmerited, at least on the part of Prescott.
       We had in the evening a meeting of the ΦBK. at Fiske’s chamber. A dissertation was read by Freeman, but the other exercices were omitted: it was voted that a number of books should be bought to add to the library belonging to the Society. Andrews and Fiske, were chosen as a committee to purchase them.
       William Cranch of Braintree, was 17 the 17th. of last July. The ties of blood, strengthened by those of the sincerest friendship, unite me to him, in the nearest manner. Our sentiments upon most subjects are so perfectly similar, that I could not praise his, without being conscious of expressing a tacit applause of my own. His manners I can however pronounce amiable; his spirit, nobly independent: his judgment sound, and his imagination lively. His thirst for useful knowledge, and his fondness for study is not surpassed by that of any individual in the Class: happy were it for me; if with a perfect coincidence with his opinions in general, I could unite, the same talents, and the same accomplishments.
      
      

      20th.
      
      
       Lines, upon the late proceedings of the College Government.
       
        By a Student.
        The government of College met,
        And Willard rul’d the stern debate.
        The witty Jennison declared
        That he had been completely scared.
        “Last Night, (says he) when I came home,
        I heard a noise in Prescott’s room:
        I went and listen’d at the door,
        As I have often done before;
        I found the junior’s in a high rant.
        They call’d the President a Tyrant.
        They said as how, I was a fool,
        A long ear’d ass, a sottish Mule,
        Without the smallest grain of spunk;
        So I concluded they were drunk.
        From Xenophon, whole pages torn
        As trophies, in their hats were worn
        Thus all their learning, they had spread
        Upon the outside of the head,
        For I can swear without a sin,
        There’s not a line of greek within.
        At length I knock’d, and Prescott came;
        I told him t’was a burning shame,
        That he should give his Class mates wine,
        And he should pay an heavy fine.
        Meanwhile; the rest grew so outrageous,
        That though I boast of being courageous,
        I could not help being in a fright,
        For one of them, put out the light.
        And t’was as you may well suppose
        So dark, I could not see my nose.
        I thought it best to run away
        And wait for vengeance till to day:
        For he’s a fool at any rate,
        
        Who’ll fight when he can rusticate.
        When they found out, that I was gone
        They ran through college, up and down,
        And I could hear them very plain
        Take the Lord’s holy name in vain!
        To Wier’s chamber they repair’d
        And there the wine they freely shared,
        They drank and sung till they were tired,
        And then they peacefully retired.”
        When this Homeric speech was said,
        With drawling tongue, and hanging head,
        The learned Doctor, took his seat,
        Thinking he’d done a noble feat.
        Quoth Joe “the crime is great I own
        Send for the junior’s one by one;
        By this almighty wig I swear,
        Which with such majesty I wear,
        And in its orbit vast contains
        My dignity, my power and brains,
        That Wier and Prescott both shall see
        That College boys must not be free.”
        He spoke and gave the awful nod
        Like Homer’s Dodonean god.
        The College to it’s center shook,
        And every pipe, and wine glass broke.
        Williams, with countenance humane,
        Which scarce from laughing could refrain
        Thought that such youthful scenes of mirth
        To punishments should not give birth.
        Nor could he easily divine
        What was the harm of drinking wine.
        But Pearson with an awful frown
        Full of his article and noun:
        Spoke thus. “By all the parts of speech,
        Which with such elegance I teach,
        By all the blood which fills my veins,
        By all the power of Handel’s strains
        With mercy I will never stain
        The character which I maintain:
        Pray tell me why the laws were made
        If they are not to be obey’d,
        
        Besides, that Wier I can’t endure
        He is a wicked rake I’m sure.
        But whether I be right or not
        I’ll not recede, a single jot.”
        James saw twould be in vain t’oppose,
        And therefore to be silent chose.
        Read, with his two enormous eyes
        Enlarg’d to thrice their common size,
        And brow contracted, staring wild,
        Said, government was much too mild.
        “Were I, (said he) to have my will
        I soon would teach them to be still:
        Their wicked rioting to quell,
        I’d rusticate, degrade, expel;
        And rather than give up my plan,
        I’d clear the college, to a man.”
        Burr, who has little wit or pride,
        Preferr’d to take the strongest side;
        And Willard soon receiv’d commission
        To give a public admonition.
        With pedant strut, to prayers he came,
        Call’d out the criminals by name:
        Obedient to his dire command;
        Before him Wier and Prescott stand.
        “The rulers, merciful and kind,
        With equal grief and wonder find
        That you should laugh, and drink and sing,
        And make with noise the college ring:
        I therefore warn you to beware
        Of drinking more than you can bear:
        Wine, an incentive is to riot
        Destructive of the public quiet:
        Full well your Tutors know this Truth,
        For sad experience taught their youth:
        Take then this friendly exhortation,
        The next offence is rustication.”
       
       This afternoon Dr. Welch, and Deacon Smith came up from Boston, and were here about half an hour: This evening we danced for the last Time, at Lovell’s chamber. After which I was some time at Mead’s.
       
      
      
       
        
   
   Since its publication in Benjamin Homer Hall’s A Collection of College Words and Customs, Cambridge, 1856, the first known printed version, this poem has been attributed to JQA, partly because JQA’s Diary entry is still the only known contemporary MS version. Hall claimed that he published the poem “from a MS. in the author’s JQA’s handwriting, and in the possession of the editor of this work” (p. 233–235). Hall, Harvard 1851, a lawyer of Troy, N.Y., had no known contact with the Adams family, although he may have been acquainted with JQA2, who graduated in 1853. He provides no documentation for JQA’s authorship, and the MS he used has not been found. Many of the poem’s sentiments about college officials, tutors, and the incident itself mirror JQA’s own, but the severe judgments on Harvard officials and the benign condonation of the students’ behavior seem out of character. Moreover, the style of “The Late Proceedings” is untypical of JQA’s productions. Until new evidence is forthcoming, JQA’s authorship should be accepted with some reservation.


        
   
   A partial answer for these doubts may come from another copy of the poem, transcribed in the late 19th century and among the Charles Grenfill Washburn papers at the American Antiquarian Society. (See also Harvard Graduates’ Magazine, 26:343–344 [Dec. 1917].) Unlike Hall’s version, which was a looser rendition containing freer punctuation and many small word changes, the Washburn copy is a truer, though far from an exact, reproduction of JQA’s, or JQA’s version as published in the late 19th century by HA (“Harvard College. 1786–1787,” in Historical Essays, N.Y., 1891, p. 118–121). In an endnote to the Washburn transcription the poem is assigned to “J. Q. Adams and J. M. Forbes, March 1787” Such a collaborative effort was not impossible. JQA described Forbes as having “an uncommon share of wit” and a classmate who “always found his fellow students ready to laugh at his satirical wit”; he had been a close friend since JQA entered college (entry for 28 March, below). Moreover, the two remained friends well past their college days, both studying law and practicing their profession in Boston, and eventually leaving their country for foreign service. So, while the Washburn copy sheds no new authoritative light on the authorship of “The Late Proceedings,” it provides a clue, albeit unsubstantiated, which may better explain JQA’s role in the poem’s development.


       
      
      

      21st.
      
      
       This usually an holiday to the junior Class who now cease reciting at eleven in the forenoon. The greatest part of the Class generally join and go to some tavern at a distance from Cambridge, where they spend the evening, in mirth, and festivity: but several circumstances have induced the present juniors to omit this custom; and the President a few mornings since read in the chapel, a vote of the corporation, expressing their approbation of the conduct of the young gentlemen in that respect, and recommending to the ensuing Classes to imitate their example: several of the Class however, determined to adhere to the good old cause; in consequence of which a number of the windows in the Philosophy chamber were broken.
      
      

      22d.
      
      
       Fast day. Attended Mr. Hilliard the whole day; but to no great purpose: in consequence of the late severity of the College Gov­ernors, there has been yesterday and this day, a subscription paper handed about among all the Classes, to procure a meeting of the whole college to-morrow evening in the chapel, every person having a pipe, a glass and a bottle of wine, and there to convince the government that the Students are possess’d of “a noble spirit, a spirit which shall nip the bud of tyrannical oppression,” they will get as drunk as beasts, and probably break every tutors window in College: this absurd, and ridiculous plan has found so many votaries, that a large majority of every Class except ours have already subscribed; but I am happy that in our Class; there are but few who have joined the association, and as it is to take place only upon condition that there be a majority of every Class, the plan will most probably fail.
       I went down this evening to Mr. Dana’s: I saw him for the first Time since his illness. They say he is much better, and recovering fast; but I was shock’d at seeing him; pale, emaciated and feeble, he scarcely looks like the same man he was three weeks agone.
       Beautiful weather, and the warmest we have yet had, this Season.
      
      

      23d.
      
      
       Charles went down to Mr. Dana’s this evening; the judge is mending but quite slowly:
       I had thoughts of carrying up some algebraic calculations, for the mathematical performance at exhibition, but, Cranch takes the next transit of Venus. Bridge and White, who do not choose, to take much trouble, have both taken lunar eclipses; and as there was no solar eclipse presented at the last exhibition I determined to project one, for the next. I went to Mr. Read to find out, when there will be a large one, and finally calculated the elements for that which will happen, May 15th. 1836.
       Joshua Cushman of Bridgewater will be 23 the 11th. of next month. Poverty appears to be his greatest enemy; she opposes his progress, and he has a very great struggle with her, to go through College. For genius he is neither at the Zenith nor at the Nadir; but somewhere about half way between. For improvements, he has made as many perhaps, as his circumstances would allow him. In composition, an admiration of beautiful periods, and elegant expression, have taken from the natural taste for that simplicity in which alone true beauty and elegance consist. His conversation sometimes degenerates into bombast; to express that he wants a glass of water he will say, that within the concave excavation of his body, there are certain cylindric tubes which require to be replenished from, the limpid fountain or the meandering rivulet. In the public exercices of composition his greatest fault is prolixity. He will write two sheets of paper full, for a forensic, while scarcely any other of the Class will scarcely fill half one. He is however esteemed by the Class in general, as an amiable character, if not as an uncommon genius.
      
      
       
        
   
   Cushman studied theology and was ordained at Winslow, Mass. (now Maine), where he was minister from 1795 until 1814. His contract was not renewed, possibly because of his liberal religious views. While still a minister, he sat for two terms in the Massachusetts legislature. He later served in the U.S. House of Representatives, 1819–1825. Afterward he served in the Maine legislature (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928-1936; 20 vols, plus index and supplements.).


       
      
      

      24th.
      
      
       We had last evening a Class meeting; a petition drawn up by Little, as additional to that already presented, was read to the Class, and approved by them: the Committee, were ordered to carry it down to the President. I was employ’d the greatest part of this day in projecting my Eclipse for exhibition. The elements are as follows.
       
     Elements.
     
      
      for a solar Eclipse. May 15th. 1836.
      D.
      H.
      M.
      S.
     
     
      1.
      True time of New Moon at Cambridge, in May 1836.
      15:
      9:
      29:
      13
     
     
      
      
      
      °
      ’
      "
     
     
      2.
      Semidiameter of the Earth’s Disc
      
      0:
      55:
      0
     
     
      3.
      Sun’s Distance from the nearest solstice
      
      35:
      17:
      42
     
     
      4.
      Sun’s Declination, North
      
      18:
      58:
      0
     
     
      5.
      Moon’s latitude, north ascending
      
      0:
      26:
      26
     
     
      6.
      Moon’s horary motion from the Sun
      
      0:
      28:
      14
     
     
      7.
      Angle of the Moon’s visible path with the ecliptic
      
      5:
      35:
      0
     
     
      8.
      Sun’s Semidiameter
      
      0:
      15:
      55
     
     
      9.
      Moon’s Semidiameter
      
      0:
      15:
      0
     
     
      10.
      Semidiameter of the Penumbra
      
      0:
      30:
      55.
     
    
   Charles watch’d at Mr. Dana’s this night.
       Peter Eaton of Haverhill was 22 the 15th. of this month. I have not the pleasure of an intimate acquaintance with him; but all those who have, speak well of him. As a speaker he is distinguished, and as a scholar respectable; his public exercices have been in general equal if not superior to any in the Class since I belonged to it: but he is very modest and diffident, so that he has not brought himself so much into notice, as several others in the Class, who without his abilities have a much greater share of confidence.
      
      
       
        
   
   Eaton was ordained at West Boxford in Oct. 1789 and remained there as minister throughout his life (Sidney Perley, “The Dwellings of Boxford,” Essex Inst., Hist. Colls.,Essex Institute Historical Collections. 29:85–86 [April–June 1892]).


       
      
      

      25th.
      
      
       We heard Mr. Evans preach, all day: he attempted to be quite pathetic in the afternoon; but when art is seen through it must be disgusting; and when a person appears deeply affected upon a subject, which cannot be very interesting, we must conclude, that he grieves for the pleasure of grieving.
       This night I watch’d at Mr. Dana’s. I read a couple of novels in the course of the night; both of them perfectly insipid.
      
      

      26th.
      
      
       Breakfasted at the judge’s, and then returned to College. Finished the projection of my eclipse, for exhibition. Mr. Read gave out this morning to the Class, the calculation of a solar Eclipse for 1791 as the last exercice, on that score. This afternoon I calculated the elements for it.
       Oliver Fiske of Brookfield, will be 25. the 2d. of Septr. next. Solidity of judgment; independence of spirit, and candour of disposition, are the chief characteristics of this gentleman; as a scholar, he stands on the first line in the Class; and his honour is unblemished: his circumstances are not fortunate, and he has been often absent from College. He was with General Lincoln in Berkshire the greater part of the last winter: and wishes to follow a military life, after leaving the University: he would make I believe a very good officer, and whatever his profession may be, he will be certainly an excellent man.
      
      
       
        
   
   Fiske was a volunteer in the Revolution, and at Harvard he was instrumental in reorganizing the Marti-Mercurian Band. He studied medicine and practiced throughout his life in Worcester (William Lincoln, History of Worcester, Massachusetts, From Its Earliest Settlement to September, 1836..., Worcester, 1837, p. 259–260).


       
      
       

      27th.
      
      
       It was late before I retired last night, and this morning I arose between 10 and 11. Little called me up to go to the President with our petition. We called Fiske and went all together. Mr. Willard conversed with us upon the subject of a private Commencement; but from what we could collect we rather suppose the Corporation will deny the favour which we requested. He said however, there would be next week a meeting of the Corporation, when they would probably give their final decision.
      
      

      28th.
      
      
       Employ’d, part of the day in projecting the Eclipse for April 1791. We had a meeting of the musical society this evening at Foster’s chamber. It was after 8 before we could make the instruments accord; and at 9 we were obliged to break up; this indeed is most frequently the case. It would not be easy to collect a set of worse instruments than we have, among eight or ten violins and as many flutes there are not more than two or three that will accord together, without scraping and blowing an hour or more, so that we can seldom play more than three or four tunes at a meeting. Wrote a little after I came from Foster’s, and retired a little after ten.
       John Forbes of Cambridge was 15. the 13th. of last August. He is the youngest person in the Class, and his entering the university at so early a period, has been an essential injury to him; by being left so much to his own direction at twelve years of age, he acquired habits of indolence, and idleness, which are not easily shaken off. He has an uncommon share of wit, and an extraordinary memory: but he has not sufficiently learnt to respect himself; as he has always found his fellow students ready to laugh at his satirical wit, he has acquired a great degree of impudence, and rather then miss a joke fills his conversation frequently with the most low lived scurrility: as he seldom loses much of his time in thinking he is not sensible, that the very persons who applaud his satire despise the speaker, or that the reason why no notice is taken of his insults, because he is supposed to have no meaning in what he says, his mind like the sand will receive any impression; and the impression will last about as long. All these foibles however may be attributed to his youth, and it is to be hoped a few years of experience, will correct them; he is always 
        
         good-natured, and has a great deal of sensibility; with an excellent genius which wants nothing but cultivation to make it flourish among the first. I have been intimate with him, since I entered College, and have always endeavoured to retain the same Sentiments concerning him though his friendship for me, appears to ebb and flow as frequently as the tide: if he should throw off those childish follies which now disgrace his character, and apply with diligence to study, he would be an honour to his friends and an ornament to Society.
      
      
       
        
   
   Forbes studied law following graduation and practiced in Boston until about 1796, when he went to Europe. Five years later he was appointed consul, living at Hamburg and Copenhagen until 1819; the following year he went to Buenos Aires as commercial agent and eventually rose to chargé d’affaires (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928-1936; 20 vols, plus index and supplements.).


       
      
      

      29th.
      
      
       I went this evening with Bridge, and pass’d half an hour at Mr. Wigglesworth’s. Ned is very ill of a pleurisy fever, and Peggy looks low spirited. The Professor has been all along, and still is much opposed to a private Commencement, and when he has once adopted an opinion, I believe it would require supernatural powers to convince him that it is erroneous.
       Dr. Jennison had one or two square of glass in his windows broken this evening, and has lately received several other insults of the same kind: it was owing to a complaint made by him that Prescott and Wier were admonished, and this Circumstance has made him very unpopular.
       Bossenger Foster of Boston was 19. the 9th. of last December. Of him I can say but little: he is a very good speaker, and has a good natural genius, but has not been very assiduous in improving the talents entrusted to him by nature: his conversation and manners are often puerile, and very seldom show him to great advantage: his chief excellency lies in declaiming an elegant piece of composition, and in playing on the violin: in these particulars there is not, perhaps his superior in College. He is remarked by some, as being of a narrow disposition, but this stigma is cast by certain characters upon every person who keeps within the bounds of common frugality. And if this were Foster’s only fault I should set him down, as an excellent character.
      
      
       
        
   
   Foster later studied law in Theophilus Parsons’ office with JQA (entry for 20 Sept. 1788, below).


       
       
      
      

      30th.
      
      
       Charles went to Boston this forenoon.
       I have been somewhat idle for several days: and expect to continue so till the exhibition is over; for so long as that is before me I can pay very little attention to any thing else. I found this to be the case last fall, and do now, still more so but, thank fortune I have only one more trial at the worst, of this kind to go through; which will be at commencement unless we should obtain a private one. Distinctions of this kind are not, I think, very desirable; for besides the trouble and anxiety which they unavoidably create they seldom fail of raising the envy of the other students. I have oftentimes witnessed this with respect to others and I am much deceived if I have not lately perceived it, with respect to myself.
      
      

      31st.
      
      
       The Class recited in Doddridge this morning, but I did not attend, being rather unwell. The weather has been very pleasant for several days: and indeed the whole month has been much more agreeable than March generally is.
      
     